Citation Nr: 1103892	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-20 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than July 30, 1999, 
for the grant of service connection for lumbar strain with 
degenerative joint disease and degenerative disc disease.

2.  Entitlement to an effective date earlier than July 30, 1999, 
for the assignment of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy C. Lenvin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from October 2002 and December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for a low 
back disorder and assigned TDIU, respectively, effective July 30, 
1999.  

As an initial matter, the Board acknowledges that, during the 
October 2010 hearing, the Veteran's representative also indicated 
that, if it was determined that the September 1994 rating 
decision had become final, the Veteran wanted to pursue a claim 
on the basis of clear and unmistakable error.  However, as will 
be discussed below, the Board determines that there was a timely 
notice of disagreement with the September 1994 rating decision.  
As such, the rating decision did not become final, and his claim 
under clear and unmistakable error doctrine is therefore moot.

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.

The issue of entitlement to an earlier effective date for the 
grant of TDIU is addressed in the REMAND portion of the decision 
below and is REMANDED directly to the RO.




FINDINGS OF FACT

1.  On December 28, 1993, the Veteran filed a claim for 
entitlement to service connection for a low back disorder, which 
was denied by the RO in a September 1994 rating decision.  

2.  The Veteran filed a timely notice of disagreement with the 
September 1994 rating decision, thus precluding the finality of 
that decision. 

3.  The Veteran filed a timely notice of disagreement with the 
effective date assigned in the October 2002 rating decision that 
granted service connection for lumbar strain with degenerative 
joint disease and degenerative disc disease.


CONCLUSION OF LAW

The criteria for an effective date of December 28, 1993, for the 
grant of service connection for lumbar strain with degenerative 
joint disease and degenerative disc disease have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  In this case, however, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered. 

Earlier Effective Date

The relevant regulations provide that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  

Any communication or action indicating an intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 3.155 
(2010).  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits where 
a formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (2010).  "Application" is not defined in the 
statute; however, regulations consider "claim" and 
"application" as equivalent and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999).  The U.S. Federal Circuit Court of 
Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans benefits, a claim, whether formal 
or informal, must be in writing in order to be considered a 
"claim" or "application" for benefits.  The Court also pointed 
out that all that was required was that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department" and "identify the 
benefits sought."

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an effective date earlier than July 30, 1999, 
for a grant of service connection for a low back disorder.  On 
December 28, 1993, the Veteran filed an initial claim for 
entitlement to service connection for a low back disorder, which 
was denied by the RO in a September 1994 rating decision.  
Although the RO subsequently found that the September 1994 rating 
decision became final, the Veteran adamantly testified during his 
October 2010 hearing that he did indeed file a timely appeal.  In 
support of this contention, he submitted a copy of an April 1995 
communication from his previous representative, directed to the 
RO, indicating that the Veteran was "wanting to appeal the 
denial" and requesting a copy of the September 1994 rating 
decision denying service connection for a low back disability.   
Therefore, he asserts that the effective date of the award for 
service connection for his low back disability should have been 
December 28, 1993.  See Statement from Veteran's attorney, dated 
May 2010.

A notice of disagreement must express disagreement with a 
determination of the agency of original jurisdiction and express 
a desire to contest the result.  38 C.F.R. § 20.201 (2010).  
While special wording is not required, the NOD must be in terms 
that can reasonably be construed as disagreement with the 
determination and a desire for appellate review.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2009); see also Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002); Ortiz v. Shinseki 23 
Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction 
is the essence of an NOD" but may not be sufficient for a 
substantive appeal).   Further, 38 C.F.R. § 20.301(a) expressly 
provides that the persons authorized to file an NOD include "a 
claimant personally, or by his or her representative if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on record or accompanies" the NOD, and 38 C.F.R. 
§ 20.300 further explains that a NOD must be filed with RO. 

Because the April 1995 communication was written by the Veteran's 
representative and clearly identified the fact that the Veteran 
wanted to appeal the September 1994 rating decision that denied 
entitlement to service connection for a low back disorder, the 
Board finds that this statement constitutes a valid notice of 
disagreement.  

In next determining whether the notice of disagreement was timely 
filed, the Board acknowledges that, although the communication 
was dated April 1995, the document does not appear within the 
claims folder as "received by VA."  Rather, the Veteran himself 
submitted a copy of this document in 2004, many years later.  The 
Board notes there is a "presumption of regularity" under which 
it is presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity. Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the U.S. Court of Appeals for Veterans 
Claims also applied this presumption of regularity to procedures 
at the RO.

Here, the Board finds that "presumption of regularity" is 
rebutted by clear evidence that the VA did in fact receive the 
representative's communication in April 1995.  As an initial 
matter, the communication itself was signed and dated by the 
representative, which would suggest that the document was more 
than a mere draft or proposed communication.  More importantly, 
the Veteran also submitted a second document, a letter to him 
from his representative that was dated several days later in 
April 1995, indicating that the representative had "received a 
reply to our inquiry concerning the denial of service connection 
for your low back pain."  The fact that the representative 
received a reply to an earlier "inquiry" strongly suggests that 
the April 1995 communication, which explained that the Veteran 
was "wanting to appeal" his "low back disability [] denied by 
VA letter dated 9/16/94" and requesting a copy of the rating 
decision, was indeed received and responded to by the RO that 
very month.  As such, the Board finds that the presumption of 
regularity is rebutted with respect to VA receiving the 
communication in April 1995.  Accordingly, on review of the 
record and resolving all doubt in the Veteran's favor, the Board 
finds that this April 1995 communication was a timely notice of 
disagreement with the September 1994 rating decision.

As the Veteran took the steps necessary to appeal the RO's 
decision in a timely manner, the finality of the September 1994 
rating decision is precluded.  Thus, the Board finds that his 
original December 28, 1993 claim for service connection remained 
pending until service connection was granted in an October 2002 
rating decision.  

The phrase "date entitlement arose," as used in VA regulations, 
does not appear in the statute.  Conversely, the phrase 
"pursuant to any Act or administrative issue," appears in the 
statute, but does not appear in the regulation.  The Board infers 
from these facts that the phrase "date entitlement arose: as 
used in 38 C.F.R. § 3.400 must refer to § 5110 (g) "pursuant to 
any Act or administrative issue."  Thus, regardless of the fact 
that there may be evidence prior to December 28, 1993, that the 
Veteran suffered from a low back disorder related to service, the 
Board need not consider the date that a diagnosis was rendered as 
the date that entitlement arose.   This conclusion is borne out 
in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court 
stressed that the effective date for an award of service 
connection is not based on the earliest medical evidence 
demonstrating a causal connection, but on the date of the claim 
for service connection.  In this case, the "date entitlement 
arose" refers to the date of enactment of current 38 U.S.C.A. § 
1110, which authorizes compensation for any service-connected 
disability.

The Board emphasizes that the actual date that entitlement arose 
is of no issue in the present case, as even assuming that 
entitlement to service connection for a low back disorder arose 
at an earlier time, the law mandates that the effective date 
shall be the later of the date entitlement arose or the date his 
claim was received.   38 C.F.R. § 3.400(b)(2) (2010).  Thus, 
because the Veteran's claim for service connection was received 
on December 28, 1993, the effective date of the grant of service 
connection cannot precede this date as a matter of law. 

In conclusion, the Board finds that the Veteran is entitled to an 
effective date of December 28, 1993, but no earlier, for the 
grant of service connection for lumbar strain with degenerative 
joint disease and degenerative disc disease.  To this extent, his 
appeal is granted.  


ORDER

An earlier effective date of December 28, 1993, for the 
establishment of service connection for lumbar strain with 
degenerative joint disease and degenerative disc disease is 
granted.

REMAND

With regard to the Veteran's claim for an earlier effective date 
for the assignment of a total rating based on individual 
unemployability (TDIU), the Board notes that the rating assigned 
by the RO for the Veteran's low back disorder prior to July 30, 
1999, will impact upon his eligibility for TDIU under the 
schedular or extraschedular provisions of 38 C.F.R. § 4.16.  As 
such, adjudication of this issue would be premature at this 
juncture

Moreover, the Board notes that the Veteran indicated in a March 
2001 statement that the "California Unemployment Insurance" 
appellate board issued a September 1999 decision determining that 
the Veteran was disabled due to his low back.  According to the 
Veteran's statement, it appears that his disability began on July 
1999.  As this information may be relevant to the present appeal, 
the RO should attempt to obtain these records, with any necessary 
assistance from the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the 
Veteran, the RO should attempt to obtain 
records from the appropriate California 
unemployment agency, including a copy of the 
1999 decision that granted the Veteran 
disability benefits and the medical evidence 
used to determine disability eligibility.  
Any negative response should be documented in 
the claims folder.

2.  After a disability rating(s) have been 
established for the Veteran's low back 
disability for the time period prior to July 
30, 1999, readjudicate the Veteran's claim 
for entitlement to an effective date earlier 
than July 30, 1999, for the assignment of 
TDIU.  If the benefit sought on appeal is not 
granted, the RO must furnish a supplemental 
statement of the case, and the Veteran and 
his representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


